Citation Nr: 1128015	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan







INTRODUCTION

The Veteran served on active duty from April 1978 to June 1978.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran requested a videoconference hearing at the RO before a Veterans Law Judge (VLJ), and a hearing was scheduled for June 2, 2011.  However, the Veteran subsequently withdrew his hearing request.  


FINDINGS OF FACT

1.  The Veteran in this case served in the United States Army from April 1978 to June 1978.  

2.  The Veteran perfected a timely appeal of the June 2009 rating decision denying his claim for a psychiatric disorder.  

3.  In a June 2011 statement, the Veteran withdrew his hearing request and expressed his desire to withdraw from appellate review his claim seeking service connection for a psychiatric disorder.  The written statement stipulating this desire (and dated one day prior to his scheduled videoconference hearing) is of record.  


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to service connection for a psychiatric disorder are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2010).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).  

In the June 2009 rating action in the present case, the RO denied service connection for a psychiatric disorder.  Thereafter, the Veteran perfected a timely appeal with respect to the denial of this service connection claim.  In addition, and as previously noted herein, the Veteran requested a videoconference hearing at the RO before a VLJ.  His requested hearing was scheduled for June 2, 1011.  

In a June 2011 statement, the Veteran, through his representative, withdrew his request for a videoconference hearing, and expressed his desire to withdraw from appellate review his claim for service connection for a psychiatric disorder.  In view of the Veteran's expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2010).  The Board does not have jurisdiction over this withdrawn claim.  As such, the issue is dismissed.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).  


ORDER

The claim for service connection for a psychiatric disorder is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


